DETAILED ACTION
This is a response to Application # 17/659,876 filed on April 20, 2022 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected for double patenting and under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed April 20, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged.

Claim Interpretation
Claim 1 recites a method claim including the limitation “in response to determining a defined period of time has expired without receiving a confirmation from the sensitive personal information tool that the text string does not comprise the sensitive personal information, facilitating, by the first network device, discarding the text string, by the second network device.” (Emphasis added). 
The broadest reasonable interpretation of this limitation does not require “facilitating, by the first network device, discarding the text string, by the second network device” to be performed because the determination that the “defined time period has expired without receiving a confirmation from the sensitive personal information tool that the text string does not comprise the sensitive personal information” is not a required step. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claim 4 recites a method claim including the limitation “in response to receiving an indication, within the defined period of time, from the sensitive personal information tool that the text string comprises the sensitive personal information, facilitating, by the first network device, preventing the storage of the text string by the second network device.” (Emphasis added).
The broadest reasonable interpretation of this limitation does not require “facilitating, by the first network device, preventing the storage of the text string by the second network device” to be performed because the “receiving an indication, within the defined period of time, from the sensitive personal information tool that the text string comprises the sensitive personal information” is not a required step. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claim 6 reciters a method claim including the limitation “in response to determining the defined period of time has expired without receiving the confirmation from the sensitive personal information tool that the text string does not comprise the sensitive personal information, facilitating, by the first network device, providing an alert message for display on the graphical user interface comprising an indication that the text string has been discarded by the second network device.” (Emphasis added).
The broadest reasonable interpretation of this limitation does not require “facilitating, by the first network device, providing an alert message for display on the graphical user interface comprising an indication that the text string has been discarded by the second network device” to be performed because the determination that the “determining the defined period of time has expired without receiving the confirmation from the sensitive personal information tool that the text string does not comprise the sensitive personal information” is not a required step. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claim 7 recites a method claim including the limitation “in response to receiving an indication, within the defined period of time, from the sensitive personal information tool that the text string comprises the sensitive personal information, facilitating, by the first network device, providing an alert message for display on the graphical user interface indicating that the sensitive personal information in the text string has not been stored.” (Emphasis added).
The broadest reasonable interpretation of this limitation does not require “facilitating, by the first network device, providing an alert message for display on the graphical user interface indicating that the sensitive personal information in the text string has not been stored” to be performed because the determination that the “receiving an indication, within the defined period of time, from the sensitive personal information tool that the text string comprises the sensitive personal information” is not a required step. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 6-10, 13-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 14, and 14 of U.S. Patent No. 11,341,266. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of present claims 1, 6-8, and 13-15 are directly found in claim 1 of U.S. Patent No. 11,341,266. Further, present claims 2, 9, and 16 directly correspond to claims 2 and 13 of U.S. Patent No. 11,341,266 and present claims 3, 10, and 17 directly correspond to claims 4 and 14 of U.S. Patent No. 11,341,266.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Reid et al., US Publication 2018/0075254 (hereinafter Reid), as cited on the Information Disclosure Statement dated April 20, 2022, in view of Wechsler et al., US Publication 2012/0185921 (hereinafter Wechsler).

Regarding claim 1, Reid discloses a method, comprising “receiving, by a first network device comprising a processor, a text string based on a user input into a field of a graphical user interface associated with a second network device” (Reid ¶ 24) where the user on a mobile device (i.e., a first network device) enters text (i.e., the text string is received) in an interface, such as the one shown in Fig. 2, that is associated with an email server (i.e., a second network device). Additionally, Reid discloses “prior to storage of the text string by the second network device, determining, by the first network device, whether the text string comprises sensitive personal information” (Reid ¶ 24) by “provid[ing] sensitive information detection” while the user is typing (i.e., prior to storage on the second network device). Finally, Reid discloses “wherein the determining comprises inputting the text string to a sensitive personal information tool for analysis of whether the text string comprises the sensitive personal information” (Reid ¶ 24) where the string is input into the “custom virtual keyboard.” (i.e., a sensitive personal information tool).
Reid does not appear to explicitly disclose “in response to determining a defined period of time has expired without receiving a confirmation from the sensitive personal information tool that the text string does not comprise the sensitive personal information, facilitating, by the first network device, discarding the text string, by the second network device.”
However, Wechsler “in response to determining a defined period of time has expired without receiving a confirmation from the sensitive personal information tool that the text string does not comprise the sensitive personal information, facilitating, by the first network device, discarding the request, by the second network device” (Wechsler ¶¶ 60-61) where when a user requests personal information, the system queries the information owner, and if a specific time period expires an automated message is sent denying the user’s request. Denying the user’s request is a form of discarding that request because it is no longer acting upon it. 
Further, a person of ordinary skill in the art would have recognized that when Wechsler was combined with Reid, the request of Wechsler would be the text string of Reid. Therefore, the combination of Reid and Wechsler at least teaches and/or suggests the claimed limitation “in response to determining a defined period of time has expired without receiving a confirmation from the sensitive personal information tool that the text string does not comprise the sensitive personal information, facilitating, by the first network device, discarding the text string, by the second network device,” rendering it obvious.
Reid and Wechsler are analogous art because they are from the “same field of endeavor,” namely that of personal information processing systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Wechsler before him or her to modify the personal information detection of Reid to include the confirmation process of Wechsler.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Reid teaches the “base device” for detecting personal information. Further, Wechsler teaches the “known technique” for using a time based approval method for personal information that is applicable to the base device of Reid. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 8, it merely recites a device for performing the method of claim 1. The device comprises computer hardware and software modules for performing the various functions. The combination of Reid and Wechsler comprises computer hardware (Reid ¶ 24) and software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a non-transitory machine-readable medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Reid and Wechsler comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 9, and 16, the combination of Reid and Wechsler discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Reid and Wechsler discloses “wherein the user input into the field comprises entry of the text string into the field prior to submission of the user input to the second network device” (Reid ¶ 24) where the input of the text string occurs prior to sending the email and, thus is “prior to submission of the user input to the second network device.”

Regarding claims 3, 10, and 17, the combination of Reid and Wechsler discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Reid and Wechsler discloses “wherein inputting the text string to the sensitive personal information tool occurs prior to receipt of the text string by the second network device” (Reid ¶ 24) where the input of the text string occurs prior to sending the email and, thus is “prior to receipt of the text string by the second network device.”

Regarding claims 4, 11, and 18, the combination of Reid and Wechsler discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Reid and Wechsler discloses “in response to receiving an indication, within the defined period of time, from the sensitive personal information tool that the text string comprises the sensitive personal information, facilitating, by the first network device, preventing the storage of the text string by the second network device” (Reid ¶¶ 25, 36) by redacting the information when sent to the second network device, which prevents the data from being stored on the second network device.

Regarding claims 5, 12, and 19, the combination of Reid and Wechsler discloses the limitations contained in parent claims 4, 11, and 18 for the reasons discussed above. In addition, the combination of Reid and Wechsler discloses “
5. 12, 19. The method of claim 4,11,18 wherein facilitating the preventing of the storage of the text string by the second network device comprises: 
removing the sensitive personal information from the text string to generate a filtered text string, and sending the filtered text string to the second network device” (Reid ¶¶ 36-37) by redacting (i.e., removing) the personal information and sending the information.

Regarding claims 6, 13, and 20, the combination of Reid and Wechsler discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Reid and Wechsler at least teaches and/or suggests “in response to determining the defined period of time has expired without receiving the confirmation from the sensitive personal information tool that the text string does not comprise the sensitive personal information, facilitating, by the first network device, providing an alert message for display on the graphical user interface comprising an indication that the text string has been discarded by the second network device” (Reid ¶¶ 25, 36) by providing a warning to the user that prevents the user from submitting the email with the sensitive information, which is an that the text string has not been saved (i.e., discarded).

Regarding claims 7 and 14, the combination of Reid and Wechsler discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, the combination of Reid and Wechsler discloses “in response to receiving an indication, within the defined period of time, from the sensitive personal information tool that the text string comprises the sensitive personal information, facilitating, by the first network device, providing an alert message for display on the graphical user interface indicating that the sensitive personal information in the text string has not been stored” (Reid ¶¶ 25, 36) by providing a warning, in response to determining that the data is personal information, to the user that prevents the user from submitting the email with the sensitive information, which is an that the text string has not been stored.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Goodwin, III et al., US Publication 2002/0065668, System and method for detecting personal information in a document.
Furuichi et al., US Publication 2007/0250903, System and method for detecting personal information in a document.
Knodt et al., US Publication 2016/0259957, System and method for detecting personal information in a document.
Rice et al., US Publication 2019/0080063, System and method for detecting personal information in a document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176